MEMORANDUM ***
The government appeals the sentence imposed on defendant Anthony David Noble for possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). The government argues that the district court committed a procedural error in failing properly to consider the advisory Guidelines range, see 18 U.S.C. § 3553(a), and that the sentence was not reasonable.
As it was required to do, the district court correctly calculated the advisory Guidelines range. United States v. Booker, 543 U.S. 220, 259-60,125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The district court considered that range and also considered the factors set forth in 18 U.S.C. § 3553(a), including Noble’s “history and characteristics.” The district court then imposed a sentence below the Guidelines range, explaining the reasons for its downward departure. Accordingly, we conclude that the district court did not commit procedural error. Gall v. United States, - *616U.S.-, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
Finally, we have reviewed the record, including the sentencing transcript, and conclude that the district court’s sentence was not substantively unreasonable in light of the facts and circumstances of this case. Id. (explaining that sentencing judges are “in a superior position to find facts and judge their import under § 3553(a)”).
Accordingly, the sentence imposed by the district court is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.